
	

113 HR 3786 : To direct the Administrator of General Services, on behalf of the Archivist of the United States, to convey certain Federal property located in the State of Alaska to the Municipality of Anchorage, Alaska.
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3786
		IN THE SENATE OF THE UNITED STATES
		June 18, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To direct the Administrator of General Services, on behalf of the Archivist of the United States,
			 to convey certain Federal property located in the State of Alaska to the
			 Municipality of Anchorage, Alaska.
	
	
		1.Real property conveyance
			(a)In generalAs soon as practicable after the date of the enactment of this Act and after completion of the
			 survey and appraisal described in this section, the Administrator of
			 General Services, on behalf of the Archivist of the United States, shall
			 convey to the City by quitclaim deed for the consideration described in
			 subsection (c), all right, title, and interest of the United States in and
			 to a parcel of real property described in subsection (b).
			(b)Legal description of property
				(1)In generalThe parcel to be conveyed under subsection (a) consists of approximately 9 acres and improvements
			 located at 400 East Fortieth Street in the City that is administered by
			 the National Archives and Records Administration.
				(2)Survey requiredAs soon as practicable after the date of the enactment of this Act, the exact acreage and legal
			 description of the real property to be conveyed under subsection (a) shall
			 be determined by a survey, paid for by the City, that is satisfactory to
			 the Archivist.
				(c)Terms and conditions
				(1)Consideration
					(A)In generalAs consideration for the conveyance of the property under subsection (a), the City shall pay to the
			 Archivist an amount not less than the fair market value of the conveyed
			 property, to be determined as provided in subparagraph (B).
					(B)AppraisalThe fair market value of the property to be conveyed under subsection (a) shall be determined based
			 on an appraisal that—
						(i)is conducted by a licensed, independent appraiser that is approved by the Archivist and the City;
						(ii)is based on the highest and best use of the property;
						(iii)is approved by the Archivist; and
						(iv)is paid for by the City.
						(2)Pre-conveyance entryThe Archivist, on terms and conditions the Archivist determines to be appropriate, may authorize
			 the City to enter the property at no charge for pre-construction and
			 construction activities.
				(3)Additional terms and conditionsThe Archivist may require additional terms and conditions in connection with the conveyance under
			 subsection (a) as the Archivist considers appropriate to protect the
			 interests of the United States.
				(d)ProceedsSubject to appropriations Acts, the net proceeds from the conveyance of property under subsection
			 (a) shall be available to the Archivist for activities funded in annual
			 appropriations Acts under the heading National Archives and Records Administration—Repairs and Restorations.
			(e)City definedIn this section, the term City means the Municipality of Anchorage, Alaska.
			
	Passed the House of Representatives June 17, 2014.Karen L. Haas,Clerk
